Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13 are allowed. Claims 1 and 13 are independent.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Hino (JP 2007136044), Hiraoka et al. (US 2018/0092512), and Yamaguchi et al. (JP 2011124541).  Suffice it to say, none of the cited prior art discloses an inserting apparatus comprising: a base; a first recess recessed on a surface of the base; an opening forming surface formed around an opening of the first recess; a movable member; a lid member, the lid member closing the opening of the first recess; a second recess provided in the lid member, the second recess covering the movable member when the second recess is connected to the first recess in a state in which the opening of the first recess is closed; a wall surface provided on the base; and one or a plurality of protrusions provided in one of the side surface of the lid member and the wall surface and projecting from the one of the side surface of the fid member and the wall surface toward another of the side surface of the lid member and the wall surface, as claimed in independent claims 1 and 13, and as such does not anticipate the instant invention as disclosed in independent claims 1 and 13.
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of the prior .	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAYAN SALONE whose telephone number is (571)270-7739. The examiner can normally be reached M-F 9-60 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/BAYAN SALONE/Primary Examiner, Art Unit 3726